GO F SA- 5 10/13 SUPPLEMEN T DATE D OCTOBE R 30 , T O TH E CURRENTL Y EFFECTIV E STATEMEN T O F ADDITIONA L INFORMATION OF Frankli n Templeto n Fun d Allocato r Series Frankli n LifeSmar t 5 Retiremen t Targe t Fun d 5 Fund) Frankli n LifeSmar t 0 Retiremen t Targe t Fun d 0 Fund) Frankli n LifeSmar t 5 Retiremen t Targe t Fun d 5 Fund) Frankli n LifeSmar t 0 Retiremen t Targe t Fun d 0 Fund) Frankli n LifeSmar t 5 Retiremen t Targe t Fun d 5 Fund) Frankli n LifeSmar t 0 Retiremen t Targe t Fun d 0 Fund) Frankli n LifeSmar t 5 Retiremen t Targe t Fun d 5 Fund) Frankli n LifeSmar t 0 Retiremen t Targe t Fun d 0 Fund) (together , th e Targe t Funds) Frankli n Templeto n Conservativ e Allocatio n Fund Frankli n Templeto n Moderat e Allocatio n Fund Frankli n Templeto n Growt h Allocatio n Fund Frankli n Templeto n Multi-Asse t Rea l Retur n Fund Th e Statemen t o f Additiona l Informatio n i s amende d a s follows: I . Fo r th e Targe t Funds , th e third paragrap h unde r “Goals , Strategie s an d Risk s – Glossar y o f Investments , Techniques , Strategies an d Thei r Risks ” i s replace d with the following: Th e Fun d pursue s it s investmen t goa l b y investin g primaril y i n a distinctly-weighte d combinatio n o f underlyin g funds, predominantly other Franklin Templeton funds (underlying funds). The Fund may also invest up to 5% of its assets directl y i n th e type s o f securitie s i n whic h th e underlyin g fund s invest , an d ma y inves t u p t o 20 % o f it s asset s in exchange traded funds. In investing in underlying Franklin Templeton mutual funds, the Funds rely on Rule 12d1-2 unde r th e 0 Act , whic h permit s th e Fun d t o inves t i n suc h underlyin g fund s withou t limit. II . Fo r al l Funds , th e “Informatio n abou t th e Underlyin g Frankli n Templeto n Funds ” sectio n i s amende d t o add th e following: Multi-manage r approac h Th e K 2 Fund’ s performanc e depend s o n th e skil l o f K 2 Advisor s i n selecting , overseeing, an d allocatin g Fun d asset s t o th e Sub-Advisors . Th e Sub-Advisors ’ investmen t style s ma y no t alway s b e complementary. Sub-Advisor s mak e investmen t decision s independentl y o f on e another , an d ma y mak e decision s tha t conflic t wit h each other . Moreover , th e K 2 Fund’ s multi-manage r approac h ma y resul t i n th e K 2 Fun d investin g a significan t percentag e of it s asset s i n certai n type s o f securities , whic h coul d b e beneficia l o r detrimenta l t o th e K 2 Fund’ s performanc e depending on the performance of those securities and the overall market environment. The Sub-Advisors may underperform the marke t generall y o r underperfor m othe r investmen t manager s tha t coul d hav e bee n selecte d fo r th e Fund. Som e Sub-Advisor s ma y hav e littl e o r n o experienc e managin g registere d investmen t companie s which , unlik e th e private investmen t fund s thes e Sub-Advisor s hav e bee n managing , ar e subjec t t o dail y inflow s an d outflow s o f investo r cas h and ar e subjec t t o certai n lega l an d tax-relate d restriction s o n thei r investment s an d operations. Shor t sale s I n a shor t sale , th e Fun d sell s a securit y i t doe s no t ow n i n anticipatio n o f a declin e i n th e marke t valu e o f that security . T o complet e th e transaction , th e Fun d mus t borro w th e securit y t o mak e deliver y t o th e buyer . Th e Fun d i s then obligate d t o replac e th e securit y borrowe d b y purchasin g i t a t th e marke t pric e a t th e tim e o f replacement . Th e pric e at thi s tim e ma y b e mor e o r les s tha n th e pric e a t whic h th e securit y wa s sol d b y th e Fund . Unti l th e securit y i s replaced, th e Fun d mus t pa y th e lende r an y dividend s o r interes t tha t accru e durin g th e perio d o f th e loan . T o borro w th e security, th e Fun d als o ma y b e require d t o pa y a premium , whic h woul d increas e th e cos t o f th e securit y sold . Th e proceed s o f the shor t sal e wil l b e retaine d b y th e broker , t o th e exten t necessar y t o mee t margi n requirements , unti l th e shor t positio n is close d out . I n buyin g th e securit y t o replac e th e borrowe d security , th e Fun d expect s t o acquir e th e securit y i n th e market fo r les s tha n th e amoun t i t earne d i n th e shor t sale , thereb y yieldin g a profit. Th e Fun d wil l incu r a los s a s a resul t o f th e shor t sal e i f th e pric e o f th e securit y increase s betwee n th e dat e o f th e shor t sale an d th e dat e o n whic h th e Fun d replace s th e borrowe d security , an d th e Fun d wil l realiz e a gai n i f th e securit y decline s in pric e betwee n thos e sam e dates . Th e amoun t o f an y gai n wil l b e decreased , an d th e amoun t o f an y los s increased , b y the amoun t o f an y premium , dividend s o r interes t th e Fun d i s require d t o pa y i n connectio n wit h th e shor t sale. Th e Fun d wil l segregat e asset s b y appropriat e notatio n o n it s book s o r th e book s o f it s custodia n a n amoun t equa l t o the differenc e betwee n (a ) th e marke t valu e o f th e securitie s sol d shor t a t th e tim e the y wer e sol d shor t an d (b ) an y cash o r securitie s require d t o b e deposite d a s collatera l wit h th e broke r i n connectio n wit h th e shor t sal e (no t includin g the proceed s fro m th e shor t sale) . Th e Fund’ s policie s an d procedure s regardin g segregatin g suc h asset s ar e describe d more full y unde r “Borrowing ” i n thi s SAI. Th e Fun d ma y mak e a shor t sal e whe n th e investmen t manage r believe s th e pric e o f th e stoc k ma y declin e an d whe n the investmen t manage r doe s no t currentl y wan t t o sel l th e stoc k o r convertibl e securit y i t owns . I n thi s case , an y decline i n th e valu e o f th e Fund’ s portfoli o securitie s woul d b e reduce d b y a gai n i n th e shor t sal e transaction . Conversely , any increas e i n th e valu e o f th e Fund’ s portfoli o securitie s woul d b e reduce d b y a los s i n th e shor t sal e transaction. Th e investmen t manage r ha s adopte d shor t sal e procedure s t o preven t th e shor t sal e o f a securit y b y th e Fun d where anothe r clien t o f th e investmen t manage r als o hold s tha t security . Th e procedure s prohibi t th e executio n o f shor t sales b y th e Fun d whe n ther e ar e ope n bu y o r sel l order s o r curren t lon g portfoli o holding s i n th e sam e securit y o r economic equivalen t (e.g. , a bon d convertibl e int o commo n stock ) o n th e sam e tradin g des k o n whic h th e investmen t manager place s trade s o r i n th e portfolio s o f othe r account s manage d b y th e investmen t manager . I n addition , th e procedures prohibi t th e executio n o f purchase s an d sale s whe n ther e ar e ope n shor t sal e order s i n th e sam e securit y o n th e same tradin g des k o n whic h th e investmen t manage r place s trades. Shor t sale s “agains t th e box ” ar e transaction s i n whic h th e Fun d sell s a securit y shor t bu t i t als o own s a n equa l amoun t of th e securitie s sol d shor t o r own s securitie s tha t ar e convertibl e o r exchangeable , withou t paymen t o f furthe r consideration, int o a n equa l amoun t o f suc h security. Even t drive n investment s A merge r o r othe r restructuring , o r a tende r o r exchang e offer , propose d o r pendin g a t th e time th e Fun d make s a n even t drive n investmen t ma y no t b e complete d o n th e term s o r withi n th e tim e fram e contemplated, whic h ma y resul t i n losse s t o th e Fund . Deb t obligation s o f distresse d companie s typicall y ar e unrated , lower-rated , in defaul t o r clos e t o default . Also , securitie s o f distresse d companie s ar e generall y mor e likel y t o becom e worthles s tha n the securitie s o f mor e financiall y stabl e companies. Pleas e kee p thi s supplemen t fo r futur e reference.
